Order entered November 16, 2022




                                                    In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                          No. 05-22-01048-CV

                            IN THE INTEREST OF P.A., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-19-12306-T

                                                  ORDER

          A sealed clerk’s record has been filed in the underlying divorce proceeding.

The clerk’s record includes the trial court’s July 8, 2022 order denying appellee’s

motion to seal the divorce decree.                    Despite this order, the divorce decree is

included in the sealed clerk’s record. Accordingly, we STRIKE the sealed clerk’s

record. We ORDER Dallas County District Clerk Felicia Pitre to file, on or before

November 30, 2022, a sealed clerk’s record with all documents1 except the July 8,

2022 final decree of divorce which shall be filed separately in volume two of the

clerk’s record without seal.


1
    The clerk’s record contains the trial court’s October 25, 2019 order sealing court records.
      We DIRECT the Clerk of this Court to send a copy of this order to the Ms.

Pitre and the parties.



                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE